The defendant having failed to list its property, as required by law, for taxation, through its Attorney requested the several Township Boards, through which the road passed, and the Board of Commissioners to *Page 124 
convene in joint session to hear said Attorney, and after doing so, the Township Boards made their assessments in presence of the Board of Commissioners, which assessments was at once entered on the records of the said Board of Commissioners. The defendant appealed, on the ground that the Township Boards made their reports to the Commissioners verbally and not inwriting. His Honor overruled the objection, and in effect, as we understand it, decided that the assessments were properly made or at least were sufficient.
Under the circumstances we see no objection to the decision of His Honor, and it is affirmed, and the plaintiff will recover costs in this Court.
PER CURIAM.                              Judgment affirmed.